DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method for displaying alerts together with images captured by an image sensor on a display device, classified in A61B1/00055.
II. Claim 9, drawn to a method for providing enhanced video image quality in an endoscopic viewing system, classified in G06T2207/30004 and G06T2007/10068.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the inventions are different. Invention I is directed to a method for displaying alerts together with images captured by an image sensor on a display device, as oppose to invention II is directed to a method for providing enhanced video image quality in an endoscopic viewing system.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification 
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Lucas Paez on 9/12/22 a provisional election was made without traverse to prosecute the invention of I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numbers “100” in paragraphs [0053]-[0055] and “822” in a paragraph [0115] are not in any drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference numbers “190A” and “190B” in paragraph [0059] which is indicated as a projecting electrical connector and a mating electrical connector. But, in Fig.1, these reference numbers do not correspond to be any electrical connectors. In Fig.1, 190A and 190B, are connected to the first and second fluid management systems, that are different from what is shown in Fig.2 where these are used as electrical connectors.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1-3 recite “fluid management component“ and “in vivo imaging component”. The specification does not use the same terminology as the claims. The specification refers a fluid management system as “105” in paragraph [0053](See also in Fig.1), and an imaging sensor as “128” in paragraph [0054](See also in Fig.1).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 states “wherein the second peripheral display area comprises an at least partial annular band around the first central display area”. Claim 2 has a full annular band existed in the display area.  Having a full band to add another/secondary partial band in a same display area is not described/shown in the specification/drawings. Appropriate clarification/explanation is required.
Claim 5 states “wherein the dimensions are adapted to change in at least one of in a radial dimension and a radial angle dimension”, and the specification is missing any details of this feature. Appropriate clarification/explanation is required.
Claim 8 states “wherein the annular band is configured to flash ON and OFF over a selected time interval”, and the specification is missing any details of this feature.  Appropriate clarification/explanation is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1-3, recitations “first central display area” and “second peripheral display area’ are unclear what is defined to be the first and the second. In addition, it is unclear to have a second peripheral display area without having a first peripheral display area. The examiner suggests “first central display area” to be corrected to “central circular image” as designated “810” in the specification, and “second peripheral display area” to be “indicator region” as designated “820” in the specification.  Appropriate correction/clarification required.
	Regarding Claim 5, recitation “radial dimension and a radial angle dimension” is not clear because it is unsure what is representing the dimension angle, and how the radial dimension in here is differ from the recitation “changing dimensions” in Claim 4 (See also above 112(a) rejection for not having enough details in spec.).  Appropriate correction/clarification required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 20180361055) in view of Heeren (US 20170280989).	
	Regarding Claim 1, Pereira et al. disclose a method for displaying alerts together with images captured by an image sensor on a display device (Figs.1, 3-5, [0007]-[0013] a visual alert is displayed on the display screen; display the video feedback and the flow rate), 
the method comprising: providing an integrated diagnostic and therapeutic system (Fig.1) that includes an in vivo imaging component (Fig.1, scope device 20), 
a fluid management component (Fig.1, [0061] fluid management unit 100 may be mounted to a rolling stand) configured to control operating parameters of the in vivo imaging component (Fig.1, scope device 20) and the fluid management component (Fig.1, [0061] fluid management unit 100 may be mounted to a rolling stand); 
	displaying images captured by the image sensor ([0070] a camera 128 positioned on the scope 20) as a video in a first central display area of a display device (Figs.3-5, [0063] the display screen 113 provides the user with a live video feed 116 of the target tissue/vessel/cavity from the scope or medical device 20); 
and displaying visual alerts of selected operating parameters provided by the controller ([0063] the flow rate display 118 adjusts both the actual flow rate 122 and the rate marker on the flow rate scale 120. If the flow rate enters the high range, a visual alert 125). 
However, Pereira et al.do not disclose displaying visual alerts in a second peripheral display area of the display device. 
Heeren teaches displaying visual alerts a second peripheral display area of the display device (Figs.4A-C, [0095]-[0096] indicator 304, which comprises a colored ring about the outer edge of the microscope view).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pereira et al. to have displaying visual alerts a second peripheral display area of the display device as taught by Heeren in order to provide visual alert to operator for precise location of a surgical instrument ([0023] of Heeren). The modified device of Pereira et al. in view of Heeren will hereinafter be referred to as the modified device of Pereira et al. and Heeren.
	Regarding Claim 2, the modified device of Pereira et al. and Heeren teach the claimed invention as discussed above concerning claim 1, and Heeren teaches wherein the second peripheral display area comprises an annular band (Figs.4A-C, [0095]-[0096] indicator 304, which comprises a colored ring about the outer edge of the microscope view) around the first central display area (Figs.4A-C).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pereira et al. to have displaying visual alerts a second peripheral display area of the display device as taught by Heeren in order to provide visual indication of distance ([0095]-[0096] of Heeren).
Claims 3-8 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 20180361055) in view of Heeren (US 20170280989) and in further view of Gibbs et al. (US 20160151117).
	Regarding Claim 3, the modified device of Pereira et al. and Heeren teach the claimed invention as discussed above concerning claim 2, but does not teach wherein the second peripheral display area comprises an at least partial annular band around the first central display area.
	Gibbs et al. teach wherein the second peripheral display area comprises an at least partial annular band (Fig.8A, shading or coloring 128; shows segmented) around the first central display area (Fig.8A).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Pereira et al. and Heeren to have wherein the second peripheral display area comprises an at least partial annular band around the first central display area as taught by Gibbs et al. in order to provide visual depth indication ([0062]-[0063] of Gibbs et al.). The modified device of Pereira et al. in view of Heeren and in further view of Gibbs et al. will hereinafter be referred to as the modified device of Pereira et al., Heeren and Gibbs et al.
Regarding Claim 4, the modified device of Pereira et al., Heeren and Gibbs et al. teach the claimed invention as discussed above concerning claim 3, and Heeren teaches wherein the annular band is adapted to change dimensions over a time interval ([0018] increasing or decreasing the size of the visual indicator; [0037] One or more characteristics of the visual indicator (e.g., its color, size, shape) may be modified).
Regarding Claim 5, the modified device of Pereira et al., Heeren and Gibbs et al. teach the claimed invention as discussed above concerning claim 4, and Heeren teaches wherein the dimensions are adapted to change in at least one of in a radial dimension and a radial angle dimension ([0018] increasing or decreasing the size of the visual indicator; [0037] One or more characteristics of the visual indicator (e.g., its color, size, shape) may be modified).
Regarding Claim 6, he modified device of Pereira et al., Heeren and Gibbs et al. teach the claimed invention as discussed above concerning claim 5, and Heeran teaches wherein the annular band has more than one color (Figs.4A-C, [0095]-[0096] indicator 304 changes color according to the determined distance, transitioning from green to yellow and red).
	Regarding Claim 7, he modified device of Pereira et al., Heeren and Gibbs et al. teach the claimed invention as discussed above concerning claim 6, and Gibbs et al. teach wherein the annular band is adapted to rotate over a time interval (Figs.8A-9, shows color or shading 128 being expanded/rotated).
Regarding Claim 8, he modified device of Pereira et al., Heeren and Gibbs et al. teach the claimed invention as discussed above concerning claim 7, and Heeran teaches wherein the annular band is configured to flash ON and OFF over a selected time interval (Figs.4A-C, Indicator 304 may change characteristics (e.g., change brightness, transparency, flash rate, etc.)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120274754 A1	Tsuruoka
US 20200054399 A1	Duindam; Vincent et al.
US 20180271615 A1	Mahadik; Amit et al.

US 20060074321 A1	Kouchi; Kenji et al.
US 20190246873 A1	Lu; Fred et al.

US 20140240114 A1	Waeller; Christoph et al.

US 20210022586 A1	Mori; Yuichi et al.
Tsuruoka (US 20120274754 A1) discloses an imaging processing device providing an alert information addition section 402 which adds the alert information to the normal light image transmitted from the selection section 401 under control of the control section 116. FIG. 15 illustrates an example of an alert information addition process. In the example illustrated in FIG. 15, an alert color (e.g., red) is superimposed on the alert area (peripheral area) that encloses the normal light image.  (See figure below and [0170]-[0173]).

    PNG
    media_image1.png
    268
    608
    media_image1.png
    Greyscale

Duindam; Vincent et al. (US 20200054399 A1) disclose a graphical user interface for monitoring an image-guided procedure. Bend indicator 900 may include an outer ring 930 that dynamically changes color based whether the minimum bend radius is approaching or exceeds the threshold value. In some examples, dynamic changes could be represented by changes in appearance of portions of the bend indicator 900 in transparency, texture, line width, and/or color etc.  (See figure below and [0104]).

    PNG
    media_image2.png
    237
    286
    media_image2.png
    Greyscale

Mahadik; Amit et al. (US 20180271615 A1) disclose a surgical system 10 including a tool 12 under control of a tool controller 14 for manipulating tissue at a surgical site 16, a fluid input system 18 for providing a fluid to the surgical site 16, a suction system 20 (e.g., adjustable) for providing suction at the surgical site 16 for controlling removal of fluid from the surgical site 16, a light source 22 under control of a light source controller 24 for providing light to the surgical site 16, a video capturing device 26 for obtaining video signals of video images at the surgical site 16, a camera control unit 28 for controlling the video capturing device 26, and an image display 32 for displaying the video images.  (See figures below and [0027]).

    PNG
    media_image3.png
    524
    757
    media_image3.png
    Greyscale

Kouchi; Kenji et al. (US 20060074321 A1) disclose a vital sign display device. A vital sign item name is displayed at the center of a circle radar (50). The circle part of the circle radar (50) is colored in gray, for example, at the beginning of the measurement. An indication point moves clockwise in the circle radar (50) as the measurement time proceeds.  (See figure below and [0059]-[0060]).

    PNG
    media_image4.png
    659
    513
    media_image4.png
    Greyscale

Lu; Fred et al. (US 20190246873 A1) disclose a system including handle comprising a display 2150, an electrical connector 2262, fluid port 3310 and the proximal working channel port 2220.  (See figures below).

    PNG
    media_image5.png
    329
    636
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    551
    506
    media_image6.png
    Greyscale

Waeller; Christoph et al. (US 20140240114 A1) disclose a system using combination display 2 of vehicle 1 to display alert messages visually, e.g., in form of circular ring images 20, as will be explained in still greater detail in conjunction with the method of the invention. The alert messages in this case can be shown on a freely programmable display area between round instruments 3. Further, a multifunction display 4 is arranged in the upper area of the center console on which the alert messages can also be displayed. (See figures below).

    PNG
    media_image7.png
    763
    492
    media_image7.png
    Greyscale

Mori; Yuichi et al. (US 20210022586 A1) disclose an endoscope observation assistance apparatus and endoscope observation assistance method. FIGS. 5D, 5E, 5F are other examples of the display 22 for issuing an alarm notification by changing the color. In these examples, the displaying areas 22a for the endoscopic image have substantially oval shapes, such that the inner peripheral edges of the alarm displaying areas 22b have arc shapes. Apart from this, the alarm displaying areas 22b are displayed in accordance with the similar processing as those in FIGS. 5A, 5B, 5C, thereby achieving the similar effects.  (See figures 5D-F and [0038]-[0039]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795